Status of Claims
Claims 1-32 are currently pending and have been examined under the effective filing date of 6/18/2020.
Claim Objections
Claims 4, 5, 12, 13, 20 and 21 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-32 are rejected under 35 U.S.C. 101 because, Step 1: while the claims fall under statutory categories of processes and/or machines, Step 2A Prong 1: independent claims 1 and 9 and their dependent claims 2-8 and 10-16 respectively, recite a method and/or system for receiving first data from one or more sensors providing inventory levels of one or more monitored stores, receiving second data associated with the unmonitored store, generating a model to estimate the inventory level of the unmonitored store based at least on the first data and the second data; and estimating a current inventory level for the unmonitored store based on the model. Additionally, claims 3 and 11 recite measuring the first data at a first frequency and measuring the second data at a second frequency lower than the first frequency; claims 4 and 12 recite the generating comprises generating the first model for a first seasonal time period, and the method comprises generating a second model for a second seasonal time period different from the first seasonal time period. Claims 5 and 13 recite receiving third data associated with the unmonitored store; and updating the model to more accurately predict the inventory level of the unmonitored store based on the third data. Claims 6 and 14 recite receiving fourth data from the one or more sensors associated with the one or more monitored stores; claims 7 and 15 recite applying the fourth data to the model to estimate a consumption rate of the unmonitored store; and claims 8 and 16 recite receiving a most recent inventory level measurement for the one or more monitored stores. Claims 17-32 recite a method for estimating a time at which an unmonitored store’s inventory will be depleted. These limitations are directed to the abstract idea of mathematical relationships and mental processes, including evaluation and judgment, without significantly more. 
Step 2A Prong 2: The judicial exception is not integrated into a practical application because the claims as a whole, looking at the additional elements of a computer program product including non-transitory computer readable media having instructions, and a processor as seen in claims 9-16 and 25-32 (claims 1-8 and 17-24 have no additional elements) individually and in combination, merely  (see MPEP 2106.05f.)  While the benefits of computing technology applied to methods of organizing human activity are recognized, MPEP 2106.05 states that merely using a computer as a tool to perform the abstract idea is a reason why the claim as a whole, looking at the elements individually and in combination, fails Step 2A Prong 2. Simply using a generic computer device and/or computing technologies to perform an abstract idea does not constitute a practical application.  
Step 2B: Said claims recite additional elements as listed above, which are not sufficient to amount to significantly more than the judicial exception for the same reasons listed above. Applicant is suggested to incorporate structural elements beyond that of a general purpose computer to add a practical application or significantly more than the abstract idea.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-32 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Walker (CA 3044566 A1.)
Regarding Claims 1, 9, 17 and 25, Walker discloses a method for estimating inventory level of an unmonitored store, the method comprising: 
receiving first data from one or more sensors providing inventory levels of one or more monitored stores; (Walker ¶0019; illustrated system 100 may include client devices 106a....106n, which may run reordering applications 108a.. .108n, a third-party server 118, refill sensors 116a...116n,.buttons or beacons (referred to herein as beacons) 112a...112n, and an application server 122, which are electronically communicatively coupled via a network 102 for interaction with one another)
receiving second data associated with the unmonitored store; (Walker ¶0061; reordering application 108 May track usage over time and use the current inventory level and/or usage history to determine the recommended quantity)
generating a model to estimate the inventory level of the unmonitored store based at least on the first data and the second data; (Walker ¶0087; Figure 51 illustrates an example interface 500i including graphical representations of inventory levels 536 (e.g., associated with and positioned adjacent to virtual buttons) that may be generated by the reordering application 108.)
and estimating a current inventory level for the unmonitored store based on the model. (Walker ¶0087; Figure 51 illustrates an example interface 500i including graphical representations of inventory levels 536 (e.g., associated with and positioned adjacent to virtual buttons) that may be generated by the reordering application 108.)
Claims 17 and 25 are rejected on the same basis as claims 1 and 9, with the additional limitations of: generating a model to estimate the time at which the unmonitored store's inventory will be depleted based at least on the first data and the second data; and estimating the time at which the unmonitored store's inventory will be depleted based on the model. (Walker ¶0079; reordering application 108 may determine whether the item is in stock or out of stock in the selected and/or recommended quantity.)

Regarding Claims 2, 10, 18 and 26, Walker discloses the method of claim 1, wherein the second data comprises at least one of historical resupply dates for the unmonitored store and historical inventory level measurements for the unmonitored store. (Walker ¶0051; determining, by the computing device, a recommended quantity of the particular item based on a history associated with the particular item)

Regarding Claims 3, 11, 19 and 27, Walker discloses the method of claim 1 or 2, further comprising measuring the first data at a first frequency and measuring the second data at a second frequency lower than the first frequency. (Walker ¶0029; The signal may include, for example, a button ID, the number of times the button was pressed (e.g., within a defined time period), the duration of a button press, a time/date when the button was pressed)

Regarding Claims 4, 12, 20 and 28, Walker discloses the method of any one of claims 1-3, wherein the model is a first model, and the generating comprises generating the first model for a first seasonal time period, and the method comprises generating a second model for a second seasonal time period different from the first seasonal time period. (Walker ¶0060; recommended quantity may be adjusted based on a length of time since a previous order (e.g., a longer time may indicate a decrease consumption of the item or it may indicate a decreased stock of the item. at the zone), a seasonal fluctuation of consumption of the item (e.g., based on orders of the item over the previous year or more at the zone, by the customer, or across customers), or other factors)

Regarding Claims 5, 13, 21 and 29, Walker discloses the method of any one of claims 1-4, further comprising: 
receiving third data associated with the unmonitored store; 
and updating the model to more accurately predict the inventory level of the unmonitored store based on the third data. (Walker ¶0061; May track usage over time and use the current inventory level and/or usage history to determine the recommended quantity) Examiner notes usage history containing multiple data points, and this data to update a model.

Regarding Claims 6, 14, 22 and 30, Walker discloses the method of claim 5, further comprising receiving fourth data from the one or more sensors associated with the one or more monitored stores. (Walker ¶0061; May track usage over time and use the current inventory level and/or usage history to determine the recommended quantity) Examiner notes usage history containing multiple data points, and this data to update a model.

Regarding Claims 7, 15, 23 and 31, Walker discloses the method of claim 6, further comprising applying the fourth data to the model to estimate a consumption rate of the unmonitored store. (Walker ¶0060; recommended quantity may be adjusted based on a length of time since a previous order (e.g., a longer time may indicate a decrease consumption of the Item)

Regarding Claims 8, 16, 24 and 32, Walker discloses the method of claim 6 or 7, wherein receiving the fourth data comprises receiving a most recent inventory level measurement for the one or more monitored stores. (Walker ¶0061; reordering application 108 and/or enterprise application 126 may determine a current inventory level of a consumable item using a refill sensor 116, as described above)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-5266.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free.) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/ANT/          Examiner, Art Unit 3687                                                                                                                                                                                            
	
	/SANGEETA BAHL/          Primary Examiner, Art Unit 3629